Per Curiam.
Defendant Purnell Dickerson was tried without a jury and convicted of robbery armed.* On appeal it is contended that the evidence was insufficient to establish guilt beyond a reasonable doubt. The people have filed a motion to affirm the conviction.
We have examined the record and we have discovered no reversible error. The question presented here on appeal is unsubstantial and requires no formal argument or submission.
Affirmed.
Lesinski, C. J., and T. G. Kavanagh and Quinn, JJ., concurred.

 CLS 1961, § 750.529 (Stat Ann 1968 Cum Supp § 28,797).